Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
 
Note:  Several phone calls have been made, but examiner is unable to reach applicant’s representative.  Therefore, this office action is now made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 9, line 12, “the multiplexer” does not have a clear antecedent basis;
Line 13, “the second input terminal” does not have a clear antecedent basis;


As per claim 11-15, these claims are rejected because they depend on the rejected based claim.

Claims 1, 3-8 and 16-20 are allowable.  

				Reference Cited by Examiner
7,339,489 (Benning et al), disclose a method and apparatus for synchronizing data in a number of separate integrated circuits.  The apparatus include a first integrated circuit configured to receive first data, and a second integrate circuit coupled to the first integrated circuit configured to receive second data.  The second integrated circuit is separate from the first integrated circuit.  The second integrated circuit is further configured to synchronize the second data with the first data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111